EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement (Form S-8) pertaining to the 2016 Inducement Plan of Acorda Therapeutics, Inc. of our reports dated February 29, 2016, with respect to the consolidated financial statements of Acorda Therapeutics, Inc. and the effectiveness of internal control over financial reporting of Acorda Therapeutics, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Hartford, CT April 15, 2016
